McMurray, Presiding Judge.
This direct appeal followed a de novo ruling by the State Court of Fulton County from a decision of the magistrate court on a dispossessory petition. Appeals from such decisions must be made via the discretionary application procedure of OCGA § 5-6-35 (b). OCGA § 5-6-35 (a) (11); Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225). Consequently, this direct appeal must be dismissed for failure to follow this procedure.

Appeal dismissed.


Andrews and Blackburn, JJ., concur.